         Case 2:20-cv-00410-RB-LF Document 11 Filed 07/28/20 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

THOMAS ROUSSEAU,

                Plaintiff,

v.                                                                      2:20-cv-00410-RB-LF

ANDREW M. SAUL,
Commissioner of Social Security Administration,

                Defendant.

                   ORDER ADOPTING MAGISTRATE JUDGE’S
              PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

        THIS MATTER comes before the Court on Magistrate Judge Laura Fashing’s Proposed

Findings and Recommended Disposition filed on July 8, 2020. (Doc. 10.) The proposed findings

notified the parties of their ability to file objections within 14 days and that failure to do so waived

appellate review. (Id. at 2.) To date, the parties have not filed any objections and there is nothing

in the record indicating that the proposed findings were not delivered.

        IT IS THERFORE ORDERED that the Magistrate Judge’s Proposed Findings and

Recommended Disposition (Doc. 10) are ADOPTED; Mr. Rousseau’s Complaint for Judicial

Review of Disallowance of Social Security Benefits (Doc. 1) is DISMISSED without prejudice

for failure to pay the filing fee after his IFP motion was denied.




                                                ________________________________
                                                ROBERT C. BRACK
                                                SENIOR U.S. DISTRICT JUDGE
